WALDEN, Judge.
The appellate proposition presented is:
Did the trial court have jurisdiction to withdraw its adjudication and sentence and place the defendant on probation eight (8) months after the trial court’s original sentence of one (1) year in the county jail.
The answer is “no.” There was no jurisdiction and, hence, the judicial act causing grievance was a nullity. We reverse the appealed order upon authority of Sayer v. State, Fla.App. 1972, 267 So.2d 42. We remand with respectful instructions to reinstate the original sentence, giving credit thereon to appellant for time served.
Reversed and remanded.
OWEN, C. J., and MAGER, J., concur.